UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015  June 30, 2015 Item 1: Reports to Shareholders Semiannual Report | June 30, 2015 Vanguard 500 Index Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 6 Performance Summary. 7 Financial Statements. 8 About Your Fund’s Expenses. 25 Trustees Approve Advisory Arrangement. 27 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended June 30, 2015 Total Returns Vanguard 500 Index Fund Investor Shares 1.17% ETF Shares Market Price 1.23 Net Asset Value 1.23 Admiral™ Shares 1.23 S&P 500 Index 1.23 Large-Cap Core Funds Average 1.01 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Your Fund’s Performance at a Glance December 31, 2014, Through June 30, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard 500 Index Fund Investor Shares $189.89 $190.36 $1.794 $0.000 ETF Shares 188.45 188.92 1.886 0.000 Admiral Shares 189.89 190.36 1.900 0.000 1 Chairman’s Letter Dear Shareholder, For the six months ended June 30, Vanguard 500 Index Fund returned about 1%. It closely tracked its target index, the Standard & Poor’s 500 Index, and slightly outpaced the average return of its large-capitalization core fund peers. U.S. stocks navigated several challenges during the half year to end the period with modest results. Large-cap stocks such as those held by your fund underperformed their small- and mid-cap counterparts. Five of the ten industry sectors represented in the index advanced, but the rest lost ground. Stocks of health care and consumer discretionary companies returned the most; energy, utilities, and industrials suffered the steepest declines. U.S. stocks held onto gains despite fading at the finish U.S. stocks traveled a choppy course en route to about a 2% return for the half year as Greece’s debt drama intensified. Mixed economic news, stock valuations perceived as high by some investors, and the strong U.S. dollar’s negative effect on the profits of U.S.-based multinational companies also unsettled markets. However, investors seemed reassured by the Federal Reserve’s careful approach to potentially raising short-term interest rates, other nations’ monetary stimulus programs, and corporate earnings that generally surpassed forecasts. 2 International stocks returned about 5% for U.S. investors; results would have been higher if not for the dollar’s strength against many foreign currencies. Returns for the developed markets of the Pacific region, led by Japan, surpassed those of Europe and emerging markets. After bursting from the gate, bond prices lost momentum Strong results in January didn’t hold up for the broad U.S. taxable bond market, which returned –0.10% for the half year after declining in four other months. The yield of the 10-year Treasury note ended June at 2.33%, up from 2.19% six months earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –5.43% as the dollar’s strength limited returns. Without this currency effect, returns were just marginally negative. As investors grew more confident about Europe’s economic growth, European bond yields bounced back from their very low (and in some cases, negative) levels. Returns were negligible for money market funds and savings accounts, which remained handcuffed by the Fed’s target of 0%–0.25% for short-term rates. Weakness in several sectors muted the fund’s performance Vanguard 500 Index Fund offers investors broad exposure to the large-cap segment of the domestic stock market by investing Market Barometer Total Returns Periods Ended June 30, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 1.71% 7.37% 17.58% Russell 2000 Index (Small-caps) 4.75 6.49 17.08 Russell 3000 Index (Broad U.S. market) 1.94 7.29 17.54 FTSE All-World ex US Index (International) 4.61 -4.36 8.16 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -0.10% 1.86% 3.35% Barclays Municipal Bond Index (Broad tax-exempt market) 0.11 3.00 4.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 CPI Consumer Price Index 1.63% 0.12% 1.83% 3 in 500 of the largest U.S. companies. Together, these companies account for about three-fourths of the broad U.S. stock market’s value. As I mentioned, the health care and consumer discretionary sectors led performance for the most recent six months. Health care stocks, which were generally strong across the board, received a boost in late June from the Supreme Court’s decision to uphold a key provision of the Affordable Care Act. Stocks of managed care providers rose as speculation about consolidation within the industry intensified. Pharmaceutical companies and biotechnology firms also stood out amid a high level of merger and acquisition activity. Results in the consumer discretionary sector were mixed. Strength among internet retailers, media companies, and restaurants offset disappointing results from automobile manufacturers and apparel and luxury goods companies. Information technology, telecommunication services, and materials stocks also added modestly to returns. The energy sector detracted the most from the index’s performance. Oil and gas stocks, which pared their losses from earlier in the period as oil prices bounced back a bit, still declined more than 5%. Utilities and industrials stocks also hurt returns. After hitting a peak in late-January, utilities declined sharply, dropping more than 10% through the end of June. Expense Ratios Your Fund Compared With Its Peer Group Investor ETF Admiral Peer Group Shares Shares Shares Average 500 Index Fund 0.17% 0.05% 0.05% 1.12% The fund expense ratios shown are from the prospectus dated April 28, 2015, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2015, the fund’s annualized expense ratios were 0.15% for Investor Shares, 0.04% for ETF Shares, and 0.04% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Large-Cap Core Funds. 4 Investors searching for yield had lifted the stocks, which are known for paying relatively high dividends. But with a potential Federal Reserve rate hike on the horizon, the sector sharply reversed course. To some investors, higher rates can make dividend-paying stocks less attractive relative to bonds. Weakened demand and the strength of the U.S. dollar abroad weighed on the industrial sector. A long, cold winter in parts of the country took its toll on railroad stocks, which were among the hardest hit, and airline companies declined amid fears of increased capacity. Stocks in the consumer staples and financial sectors also lost ground. As your investment costs go down, your chance for success can go up Being an investor can be frustrating at times: You’re planning for your financial future, but some factors—for example, the financial markets—are beyond your control. Although you can’t control the markets, you do have some choice in how much you pay to invest in them. And what you pay can greatly affect your chance for success. At Vanguard, as you know, we take minimizing costs seriously. Indeed, that’s one of our four investment principles. (You can read more in Vanguard’s Principles for Investing Success , available at vanguard.com/research.) Paying less in expenses has an intuitive, immediate appeal. Less obvious, perhaps, is the enormous advantage that low costs can offer over time. Imagine two well-diversified portfolios, each with a starting balance of $100,000 and each earning a yearly return of 6%, which is reinvested over a 30-year period. In one scenario, the investor pays expenses totaling 0.25% of assets every year; in the other, the investor pays 0.90%. (Keep in mind that this is a hypothetical example and doesn’t represent any particular investment.) After 30 years, the lower-cost portfolio has a balance of more than $530,000, while the higher-cost portfolio has almost $440,000. What might seem like a trifling cost difference at the start becomes a meaningful difference in the long termin this example, nearly $100,000. Increasingly, investors recognize the importance of minimizing costs. According to Morningstar, over the past 10 years, 95% of cash flows have gone into funds that charge the lowest 20% in expenses. We’re pleased to see this trend, because it means investors are keeping more of their returns. In doing so, they’re giving themselves a better chance of reaching their financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 15, 2015 5 500 Index Fund Fund Profile As of June 30, 2015 Share-Class Characteristics Investor ETF Admiral Shares Shares Shares Ticker Symbol VFINX VOO VFIAX Expense Ratio 1 0.17% 0.05% 0.05% 30-Day SEC Yield 1.96% 2.06% 2.06% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 506 501 3,854 Median Market Cap $80.4B $80.4B $49.5B Price/Earnings Ratio 20.1x 20.0x 21.6x Price/Book Ratio 2.8x 2.8x 2.8x Return on Equity 18.9% 18.7% 17.4% Earnings Growth Rate 11.3% 11.3% 11.6% Dividend Yield 2.1% 2.1% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 3% — — Short-Term Reserves 0.2% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 12.8% 12.8% 13.5% Consumer Staples 9.4 9.4 8.2 Energy 7.8 7.9 7.2 Financials 16.5 16.5 17.9 Health Care 15.4 15.4 15.1 Industrials 10.1 10.1 10.8 Information Technology 19.7 19.7 18.9 Materials 3.2 3.1 3.5 Telecommunication Services 2.3 2.3 2.0 Utilities 2.8 2.8 2.9 Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 1.00 0.98 Beta 1.00 0.97 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 4.0% Microsoft Corp. Systems Software 2.0 Exxon Mobil Corp. Integrated Oil & Gas 1.9 Google Inc. Internet Software & Services 1.7 Johnson & Johnson Pharmaceuticals 1.5 General Electric Co. Industrial Conglomerates 1.5 Wells Fargo & Co. Diversified Banks 1.4 JPMorgan Chase & Co. Diversified Banks 1.4 Berkshire Hathaway Inc. Multi-Sector Holdings 1.4 Procter & Gamble Co. Household Products 1.2 Top Ten 18.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 28, 2015, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2015, the fund’s annualized expense ratios were 0.15% for Investor Shares, 0.04% for ETF Shares, and 0.04% for Admiral Shares. 6 500 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2004, Through June 30, 2015 500 Index Fund Investor Shares S&P 500 Index Note: For 2015, performance data reflect the six months ended June 30, 2015. Average Annual Total Returns: Periods Ended June 30, 2015 Inception One Five Ten Date Year Years Years Investor Shares 8/31/1976 7.28% 17.17% 7.77% ETF Shares 9/7/2010 Market Price 7.43 — 16.55 1 Net Asset Value 7.39 — 16.55 1 Admiral Shares 11/13/2000 7.40 17.31 7.88 1 Return since inception. 7 500 Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (12.7%) Walt Disney Co. 17,907,640 2,043,978 * Amazon.com Inc. 4,380,577 1,901,565 Home Depot Inc. 14,901,583 1,656,013 Comcast Corp. Class A 27,496,061 1,653,613 McDonald’s Corp. 10,995,847 1,045,375 Starbucks Corp. 17,213,368 922,895 NIKE Inc. Class B 7,988,875 862,958 Time Warner Inc. 9,459,724 826,875 Lowe’s Cos. Inc. 10,699,614 716,553 * Priceline Group Inc. 594,630 684,639 Ford Motor Co. 45,604,320 684,521 Twenty-First Century Fox Inc. Class A 20,298,353 660,610 Target Corp. 7,324,649 597,911 Time Warner Cable Inc. 3,242,927 577,792 * DIRECTV 5,767,991 535,212 TJX Cos. Inc. 7,805,210 516,471 General Motors Co. 15,487,579 516,201 * Netflix Inc. 695,480 456,889 Yum! Brands Inc. 4,960,475 446,840 Johnson Controls Inc. 7,512,132 372,076 CBS Corp. Class B 5,194,140 288,275 Delphi Automotive plc 3,312,379 281,850 VF Corp. 3,900,246 272,003 Dollar General Corp. 3,408,419 264,971 Viacom Inc. Class B 4,098,545 264,930 * O’Reilly Automotive Inc. 1,158,524 261,803 Macy’s Inc. 3,859,274 260,385 Carnival Corp. 5,173,908 255,539 * AutoZone Inc. 363,904 242,688 L Brands Inc. 2,813,491 241,201 Ross Stores Inc. 4,746,966 230,750 * Chipotle Mexican Grill Inc. Class A 356,163 215,475 Omnicom Group Inc. 2,802,697 194,759 * Dollar Tree Inc. 2,365,388 186,842 Marriott International Inc. Class A 2,365,639 175,980 Market Value Shares ($000) * Under Armour Inc. Class A 1,928,741 160,934 Starwood Hotels & Resorts Worldwide Inc. 1,960,377 158,967 * CarMax Inc. 2,400,246 158,920 Genuine Parts Co. 1,746,037 156,323 Whirlpool Corp. 902,214 156,128 Hanesbrands Inc. 4,607,810 153,532 Royal Caribbean Cruises Ltd. 1,892,116 148,891 BorgWarner Inc. 2,595,741 147,542 Kohl’s Corp. 2,270,037 142,127 Tractor Supply Co. 1,565,093 140,764 * Mohawk Industries Inc. 712,758 136,066 * Bed Bath & Beyond Inc. 1,965,213 135,560 Harley-Davidson Inc. 2,398,211 135,139 Newell Rubbermaid Inc. 3,082,520 126,722 Expedia Inc. 1,143,901 125,086 Nordstrom Inc. 1,617,566 120,509 Tiffany & Co. 1,289,139 118,343 Gap Inc. 3,016,319 115,133 Wyndham Worldwide Corp. 1,377,205 112,807 Staples Inc. 7,349,488 112,521 * TripAdvisor Inc. 1,284,188 111,904 Coach Inc. 3,169,602 109,700 Best Buy Co. Inc. 3,359,014 109,537 PVH Corp. 948,730 109,294 DR Horton Inc. 3,827,355 104,716 Lennar Corp. Class A 2,048,041 104,532 Darden Restaurants Inc. 1,443,267 102,587 Mattel Inc. 3,881,503 99,716 Harman International Industries Inc. 816,337 97,095 Hasbro Inc. 1,285,317 96,129 * Michael Kors Holdings Ltd. 2,279,436 95,941 H&R Block Inc. 3,157,805 93,629 Goodyear Tire & Rubber Co. 3,094,933 93,312 8 500 Index Fund Market Value Shares ($000) * Discovery Communications Inc. 2,995,342 93,095 Wynn Resorts Ltd. 934,929 92,249 Ralph Lauren Corp. Class A 693,014 91,727 Interpublic Group of Cos. Inc. 4,737,529 91,292 Family Dollar Stores Inc. 1,102,416 86,881 * News Corp. Class A 5,745,003 83,820 * TEGNA Inc. 2,602,707 83,469 Comcast Corp. Special Class A 1,338,634 80,238 Leggett & Platt Inc. 1,580,666 76,947 PulteGroup Inc. 3,762,577 75,816 Scripps Networks Interactive Inc. Class A 1,089,805 71,241 Garmin Ltd. 1,382,905 60,751 Cablevision Systems Corp. Class A 2,528,009 60,521 * Discovery Communications Inc. Class A 1,710,262 56,883 * AutoNation Inc. 863,007 54,352 ^ GameStop Corp. Class A 1,223,670 52,569 * Urban Outfitters Inc. 1,116,523 39,078 * Fossil Group Inc. 492,489 34,159 * Gannett Co. Inc. 1,555 22 Consumer Staples (9.4%) Procter & Gamble Co. 31,122,763 2,435,045 Coca-Cola Co. 45,001,730 1,765,418 PepsiCo Inc. 16,932,917 1,580,518 Philip Morris International Inc. 17,771,444 1,424,737 CVS Health Corp. 12,943,966 1,357,563 Wal-Mart Stores Inc. 18,103,233 1,284,062 Altria Group Inc. 22,559,862 1,103,403 Walgreens Boots Alliance Inc. 10,010,309 845,271 Mondelez International Inc. Class A 18,660,268 767,683 Costco Wholesale Corp. 5,041,730 680,936 Colgate-Palmolive Co. 9,754,432 638,037 Kraft Foods Group Inc. 6,794,506 578,484 Kimberly-Clark Corp. 4,176,847 442,620 Kroger Co. 5,623,526 407,762 General Mills Inc. 6,838,238 381,027 Reynolds American Inc. 4,768,495 356,016 Archer-Daniels-Midland Co. 7,116,850 343,175 Sysco Corp. 6,811,568 245,898 * Monster Beverage Corp. 1,686,616 226,040 Constellation Brands Inc. Class A 1,943,650 225,502 Estee Lauder Cos. Inc. Class A 2,561,141 221,949 Market Value Shares ($000) ConAgra Foods Inc. 4,899,091 214,188 Mead Johnson Nutrition Co. 2,323,492 209,625 Kellogg Co. 2,874,370 180,223 Brown-Forman Corp. Class B 1,787,612 179,083 Whole Foods Market Inc. 4,110,159 162,105 Dr Pepper Snapple Group Inc. 2,199,578 160,349 Clorox Co. 1,504,917 156,541 Hershey Co. 1,683,665 149,560 Tyson Foods Inc. Class A 3,346,732 142,671 Molson Coors Brewing Co. Class B 1,831,489 127,856 JM Smucker Co. 1,111,866 120,537 McCormick & Co. Inc. 1,465,998 118,673 Coca-Cola Enterprises Inc. 2,458,997 106,819 Keurig Green Mountain Inc. 1,324,815 101,521 Campbell Soup Co. 2,038,954 97,156 Hormel Foods Corp. 1,546,347 87,168 Energy (7.8%) Exxon Mobil Corp. 47,964,599 3,990,655 Chevron Corp. 21,572,421 2,081,091 Schlumberger Ltd. 14,565,981 1,255,442 ConocoPhillips 14,144,143 868,592 Kinder Morgan Inc. 19,898,097 763,888 Occidental Petroleum Corp. 8,811,668 685,283 EOG Resources Inc. 6,297,286 551,327 Phillips 66 6,221,480 501,202 Anadarko Petroleum Corp. 5,827,010 454,856 Williams Cos. Inc. 7,733,359 443,817 Halliburton Co. 9,761,030 420,408 Valero Energy Corp. 5,834,816 365,260 Marathon Petroleum Corp. 6,232,334 326,013 Baker Hughes Inc. 4,986,522 307,668 Devon Energy Corp. 4,433,130 263,727 Spectra Energy Corp. 7,701,296 251,062 Apache Corp. 4,325,986 249,307 Pioneer Natural Resources Co. 1,712,800 237,548 National Oilwell Varco Inc. 4,449,621 214,828 Marathon Oil Corp. 7,742,947 205,498 Noble Energy Inc. 4,439,601 189,482 Hess Corp. 2,802,237 187,414 Cabot Oil & Gas Corp. 4,744,784 149,651 EQT Corp. 1,747,640 142,153 Tesoro Corp. 1,444,718 121,949 Cimarex Energy Co. 1,074,634 118,543 9 500 Index Fund Market Value Shares ($000) * Cameron International Corp. 2,195,872 114,998 * FMC Technologies Inc. 2,648,983 109,906 * Southwestern Energy Co. 4,439,589 100,912 ONEOK Inc. 2,395,019 94,555 Range Resources Corp. 1,910,328 94,332 Helmerich & Payne Inc. 1,235,230 86,985 Murphy Oil Corp. 1,918,187 79,739 * Newfield Exploration Co. 1,866,784 67,428 ^ Chesapeake Energy Corp. 5,934,696 66,291 ^ Transocean Ltd. 3,916,400 63,132 Ensco plc Class A 2,687,155 59,843 CONSOL Energy Inc. 2,623,669 57,039 Noble Corp. plc 2,774,492 42,699 ^ Diamond Offshore Drilling Inc. 770,633 19,890 QEP Resources Inc. 1,134 21 Financials (16.5%) Wells Fargo & Co. 53,753,983 3,023,124 JPMorgan Chase & Co. 42,572,717 2,884,727 * Berkshire Hathaway Inc. Class B 19,358,850 2,634,933 Bank of America Corp. 120,477,338 2,050,524 Citigroup Inc. 34,806,904 1,922,733 Goldman Sachs Group Inc. 4,609,046 962,323 American International Group Inc. 15,296,397 945,623 US Bancorp 20,339,847 882,749 American Express Co. 10,021,601 778,879 MetLife Inc. 12,800,380 716,693 Morgan Stanley 17,627,732 683,780 Simon Property Group Inc. 3,570,847 617,828 PNC Financial Services Group Inc. 5,941,451 568,300 Capital One Financial Corp. 6,268,478 551,438 Bank of New York Mellon Corp. 12,865,714 539,974 BlackRock Inc. 1,456,752 504,007 Prudential Financial Inc. 5,196,761 454,821 American Tower Corporation 4,853,628 452,795 Charles Schwab Corp. 13,260,269 432,948 ACE Ltd. 3,746,610 380,955 State Street Corp. 4,722,788 363,655 Travelers Cos. Inc. 3,656,089 353,398 Marsh & McLennan Cos. Inc. 6,176,552 350,210 CME Group Inc. 3,640,078 338,746 BB&T Corp. 8,385,244 338,009 Aon plc 3,231,978 322,164 McGraw Hill Financial Inc. 3,139,868 315,400 Market Value Shares ($000) Crown Castle International Corp. 3,871,524 310,883 Aflac Inc. 4,977,442 309,597 Public Storage 1,666,165 307,191 Allstate Corp. 4,692,114 304,377 Equity Residential 4,175,622 293,003 Discover Financial Services 5,076,350 292,499 Intercontinental Exchange Inc. 1,282,021 286,673 Health Care REIT Inc. 4,027,016 264,293 Ameriprise Financial Inc. 2,080,822 259,957 SunTrust Banks Inc. 5,922,031 254,766 Chubb Corp. 2,635,744 250,765 AvalonBay Communities Inc. 1,516,485 242,440 Ventas Inc. 3,795,870 235,686 T. Rowe Price Group Inc. 3,014,160 234,291 Prologis Inc. 6,011,782 223,037 Moody’s Corp. 2,040,961 220,342 Franklin Resources Inc. 4,474,358 219,378 * Berkshire Hathaway Inc. Class A 1,042 213,454 Boston Properties Inc. 1,759,890 213,017 Hartford Financial Services Group Inc. 4,817,347 200,257 Fifth Third Bancorp 9,291,452 193,448 HCP Inc. 5,296,349 193,158 Northern Trust Corp. 2,516,613 192,420 Vornado Realty Trust 2,008,639 190,680 M&T Bank Corp. 1,525,436 190,573 Weyerhaeuser Co. 5,939,486 187,094 Invesco Ltd. 4,941,028 185,239 General Growth Properties Inc. 7,218,259 185,221 Host Hotels & Resorts Inc. 8,691,884 172,360 Lincoln National Corp. 2,902,651 171,895 Progressive Corp. 6,124,733 170,451 Principal Financial Group Inc. 3,143,931 161,252 Essex Property Trust Inc. 749,710 159,313 Regions Financial Corp. 15,376,227 159,298 KeyCorp 9,731,598 146,169 * Affiliated Managers Group Inc. 627,766 137,230 Loews Corp. 3,408,364 131,256 XL Group plc Class A 3,517,726 130,859 SL Green Realty Corp. 1,142,433 125,542 Macerich Co. 1,615,907 120,547 * CBRE Group Inc. Class A 3,208,682 118,721 Realty Income Corp. 2,667,701 118,419 Kimco Realty Corp. 4,735,077 106,729 Huntington Bancshares Inc. 9,275,364 104,904 Comerica Inc. 2,042,170 104,804 10 500 Index Fund Market Value Shares ($000) Unum Group 2,862,377 102,330 * E*TRADE Financial Corp. 3,325,701 99,605 Leucadia National Corp. 3,617,791 87,840 Cincinnati Financial Corp. 1,696,173 85,114 Torchmark Corp. 1,446,855 84,236 Plum Creek Timber Co. Inc. 2,013,874 81,703 Navient Corp. 4,463,271 81,276 Zions Bancorporation 2,330,118 73,946 Iron Mountain Inc. 2,148,775 66,612 NASDAQ OMX Group Inc. 1,358,010 66,284 Apartment Investment & Management Co. 1,789,620 66,091 Legg Mason Inc. 1,118,499 57,636 People’s United Financial Inc. 3,544,403 57,455 Hudson City Bancorp Inc. 5,525,371 54,591 Assurant Inc. 778,719 52,174 * Genworth Financial Inc. Class A 5,703,292 43,174 Health Care (15.4%) Johnson & Johnson 31,811,711 3,100,369 Pfizer Inc. 70,639,276 2,368,535 Gilead Sciences Inc. 16,858,966 1,973,848 Merck & Co. Inc. 32,410,223 1,845,114 * Allergan plc 4,502,092 1,366,205 Amgen Inc. 8,722,258 1,339,041 UnitedHealth Group Inc. 10,920,086 1,332,250 AbbVie Inc. 19,726,465 1,325,421 Bristol-Myers Squibb Co. 19,123,122 1,272,453 Medtronic plc 16,347,994 1,211,386 * Biogen Inc. 2,698,501 1,090,033 * Celgene Corp. 9,098,860 1,053,057 Eli Lilly & Co. 11,203,041 935,342 Abbott Laboratories 17,078,654 838,220 * Express Scripts Holding Co. 8,366,326 744,101 McKesson Corp. 2,656,333 597,170 Thermo Fisher Scientific Inc. 4,566,443 592,542 Aetna Inc. 4,005,986 510,603 Anthem Inc. 3,034,739 498,122 Cigna Corp. 2,952,500 478,305 * Alexion Pharmaceuticals Inc. 2,568,554 464,318 * Regeneron Pharmaceuticals Inc. 864,914 441,219 Baxter International Inc. 6,243,607 436,615 * Vertex Pharmaceuticals Inc. 2,796,296 345,287 Becton Dickinson and Co. 2,402,067 340,253 Humana Inc. 1,718,358 328,688 Stryker Corp. 3,429,427 327,750 * Mylan NV 4,722,155 320,445 Market Value Shares ($000) Cardinal Health Inc. 3,795,318 317,478 Perrigo Co. plc 1,677,995 310,144 * HCA Holdings Inc. 3,327,132 301,837 Zoetis Inc. 5,735,551 276,568 * Boston Scientific Corp. 15,379,943 272,225 AmerisourceBergen Corp. Class A 2,394,246 254,604 * Cerner Corp. 3,512,953 242,605 St. Jude Medical Inc. 3,213,562 234,815 Zimmer Biomet Holdings Inc. 1,954,856 213,529 * Intuitive Surgical Inc. 422,867 204,879 * Endo International plc 2,326,202 185,282 * Hospira Inc. 1,982,191 175,840 * Edwards Lifesciences Corp. 1,233,903 175,745 * Mallinckrodt plc 1,341,958 157,975 * DaVita HealthCare Partners Inc. 1,972,659 156,767 Universal Health Services Inc. Class B 1,045,813 148,610 Agilent Technologies Inc. 3,822,291 147,464 CR Bard Inc. 851,769 145,397 * Laboratory Corp. of America Holdings 1,151,834 139,625 * Henry Schein Inc. 959,310 136,337 * Waters Corp. 948,615 121,783 Quest Diagnostics Inc. 1,647,804 119,499 * Varian Medical Systems Inc. 1,144,411 96,508 DENTSPLY International Inc. 1,603,508 82,661 PerkinElmer Inc. 1,297,892 68,321 * Tenet Healthcare Corp. 1,137,794 65,856 Patterson Cos. Inc. 982,492 47,798 Industrials (10.1%) General Electric Co. 115,588,379 3,071,183 3M Co. 7,276,985 1,122,839 United Technologies Corp. 9,497,346 1,053,541 Boeing Co. 7,377,637 1,023,426 Union Pacific Corp. 10,044,602 957,954 Honeywell International Inc. 8,967,569 914,423 United Parcel Service Inc. Class B 7,960,955 771,496 Danaher Corp. 7,064,550 604,655 Caterpillar Inc. 6,924,874 587,368 Lockheed Martin Corp. 3,069,225 570,569 FedEx Corp. 3,024,178 515,320 General Dynamics Corp. 3,582,680 507,630 Emerson Electric Co. 7,666,608 424,960 Delta Air Lines Inc. 9,421,938 387,053 Deere & Co. 3,830,131 371,714 CSX Corp. 11,333,853 370,050 11 500 Index Fund Market Value Shares ($000) Eaton Corp. plc 5,358,502 361,645 Illinois Tool Works Inc. 3,880,643 356,204 Northrop Grumman Corp. 2,223,093 352,649 Raytheon Co. 3,500,578 334,935 American Airlines Group Inc. 7,947,663 317,390 Precision Castparts Corp. 1,585,748 316,943 Norfolk Southern Corp. 3,497,233 305,518 PACCAR Inc. 4,070,190 259,719 Southwest Airlines Co. 7,666,535 253,686 Cummins Inc. 1,923,542 252,349 Waste Management Inc. 4,884,421 226,393 Ingersoll-Rand plc 3,036,846 204,744 Roper Technologies Inc. 1,153,175 198,877 Rockwell Automation Inc. 1,544,130 192,460 Nielsen NV 4,234,308 189,570 Tyco International plc 4,830,033 185,860 Stanley Black & Decker Inc. 1,763,603 185,602 Parker-Hannifin Corp. 1,590,884 185,067 WW Grainger Inc. 683,223 161,685 Pall Corp. 1,225,640 152,531 AMETEK Inc. 2,770,734 151,781 Textron Inc. 3,185,094 142,151 Pentair plc 2,060,857 141,684 Rockwell Collins Inc. 1,517,408 140,133 Equifax Inc. 1,365,267 132,554 Fastenal Co. 3,118,633 131,544 * Stericycle Inc. 975,668 130,652 Dover Corp. 1,839,923 129,126 Kansas City Southern 1,268,238 115,663 Republic Services Inc. Class A 2,861,804 112,097 L-3 Communications Holdings Inc. 944,905 107,133 Snap-on Inc. 669,168 106,565 CH Robinson Worldwide Inc. 1,672,704 104,360 Expeditors International of Washington Inc. 2,194,430 101,174 2 Masco Corp. 3,987,538 99,293 * United Rentals Inc. 1,112,477 97,475 Cintas Corp. 1,089,270 92,141 Fluor Corp. 1,691,497 89,666 JB Hunt Transport Services Inc. 1,055,217 86,623 Robert Half International Inc. 1,548,895 85,964 Flowserve Corp. 1,544,472 81,332 Xylem Inc. 2,079,602 77,091 * Quanta Services Inc. 2,428,911 70,001 Allegion plc 1,097,492 66,003 ADT Corp. 1,964,167 65,937 * Jacobs Engineering Group Inc. 1,440,026 58,494 Ryder System Inc. 611,324 53,411 Market Value Shares ($000) Dun & Bradstreet Corp. 413,195 50,410 Pitney Bowes Inc. 2,312,611 48,125 Joy Global Inc. 1,117,456 40,452 Information Technology (19.6%) Apple Inc. 66,089,026 8,289,216 Microsoft Corp. 92,801,489 4,097,186 * Facebook Inc. Class A 24,161,535 2,072,214 * Google Inc. Class A 3,283,225 1,773,073 * Google Inc. Class C 3,292,603 1,713,833 International Business Machines Corp. 10,505,836 1,708,879 Intel Corp. 54,421,907 1,655,242 Cisco Systems Inc. 58,344,037 1,602,127 Visa Inc. Class A 22,175,485 1,489,084 Oracle Corp. 36,571,542 1,473,833 QUALCOMM Inc. 18,694,078 1,170,810 MasterCard Inc. Class A 11,118,409 1,039,349 * eBay Inc. 12,681,917 763,959 Accenture plc Class A 7,184,209 695,288 Hewlett-Packard Co. 20,722,744 621,890 Texas Instruments Inc. 11,934,809 614,762 EMC Corp. 22,278,827 587,938 * Salesforce.com inc 6,993,968 486,990 * Adobe Systems Inc. 5,452,009 441,667 Automatic Data Processing Inc. 5,386,347 432,147 * Cognizant Technology Solutions Corp. Class A 7,003,705 427,856 * Yahoo! Inc. 10,012,057 393,374 Avago Technologies Ltd. Class A 2,943,568 391,288 Broadcom Corp. Class A 6,238,821 321,237 Intuit Inc. 3,162,460 318,681 TE Connectivity Ltd. 4,664,281 299,913 Corning Inc. 14,437,797 284,858 Applied Materials Inc. 14,128,589 271,551 * Electronic Arts Inc. 3,567,026 237,207 * Micron Technology Inc. 12,358,676 232,837 Analog Devices Inc. 3,596,870 230,865 Skyworks Solutions Inc. 2,192,320 228,221 * Fiserv Inc. 2,716,430 225,002 * Alliance Data Systems Corp. 711,806 207,805 Amphenol Corp. Class A 3,543,948 205,443 Fidelity National Information Services Inc. 3,251,835 200,963 Western Digital Corp. 2,490,038 195,269 Symantec Corp. 7,809,183 181,563 Altera Corp. 3,454,071 176,848 Paychex Inc. 3,750,230 175,811 Seagate Technology plc 3,640,939 172,945 Equinix Inc. 653,027 165,869 * Red Hat Inc. 2,103,050 159,685 12 500 Index Fund Market Value Shares ($000) Lam Research Corp. 1,816,263 147,753 * Akamai Technologies Inc. 2,048,429 143,021 SanDisk Corp. 2,385,244 138,869 * Qorvo Inc. 1,714,355 137,611 Xilinx Inc. 2,966,550 131,003 * Autodesk Inc. 2,611,639 130,778 * Citrix Systems Inc. 1,838,855 129,014 Xerox Corp. 11,904,414 126,663 Motorola Solutions Inc. 2,129,498 122,105 Linear Technology Corp. 2,747,159 121,507 Western Union Co. 5,923,058 120,416 NVIDIA Corp. 5,863,256 117,910 NetApp Inc. 3,576,801 112,884 Microchip Technology Inc. 2,321,014 110,074 Harris Corp. 1,413,815 108,736 CA Inc. 3,631,638 106,371 Juniper Networks Inc. 4,031,278 104,692 Computer Sciences Corp. 1,579,482 103,677 KLA-Tencor Corp. 1,834,539 103,119 * F5 Networks Inc. 825,280 99,322 Total System Services Inc. 1,882,062 78,614 * VeriSign Inc. 1,202,299 74,206 * Teradata Corp. 1,628,207 60,244 FLIR Systems Inc. 1,606,703 49,519 * First Solar Inc. 867,085 40,736 Materials (3.2%) Dow Chemical Co. 12,432,041 636,148 3 EI du Pont de Nemours & Co. 10,384,724 630,901 Monsanto Co. 5,461,703 582,163 LyondellBasell Industries NV Class A 4,506,643 466,528 Praxair Inc. 3,307,505 395,412 PPG Industries Inc. 3,118,585 357,764 Ecolab Inc. 3,074,248 347,605 Air Products & Chemicals Inc. 2,217,421 303,410 Sherwin-Williams Co. 908,696 249,910 International Paper Co. 4,851,129 230,865 Freeport-McMoRan Inc. 11,931,195 222,159 Sigma-Aldrich Corp. 1,370,129 190,927 CF Industries Holdings Inc. 2,699,840 173,546 Mosaic Co. 3,560,368 166,803 Nucor Corp. 3,661,100 161,345 Alcoa Inc. 14,022,909 156,355 Newmont Mining Corp. 6,066,832 141,721 Eastman Chemical Co. 1,709,099 139,838 Vulcan Materials Co. 1,521,816 127,726 Sealed Air Corp. 2,410,932 123,874 Ball Corp. 1,581,519 110,944 International Flavors & Fragrances Inc. 927,971 101,418 Martin Marietta Materials Inc. 711,941 100,747 Market Value Shares ($000) MeadWestvaco Corp. 1,925,353 90,857 Rock-Tenn Co. Class A 1,485,800 89,445 Airgas Inc. 779,385 82,443 FMC Corp. 1,531,207 80,465 Avery Dennison Corp. 1,043,744 63,606 * Owens-Illinois Inc. 1,848,947 42,415 Allegheny Technologies Inc. 1,252,297 37,819 Telecommunication Services (2.3%) Verizon Communications Inc. 46,787,392 2,180,760 AT&T Inc. 59,572,817 2,116,026 CenturyLink Inc. 6,467,243 190,008 * Level 3 Communications Inc. 3,375,066 177,765 Frontier Communications Corp. 13,224,215 65,460 Utilities (2.8%) Duke Energy Corp. 7,933,127 560,237 NextEra Energy Inc. 5,094,960 499,459 Dominion Resources Inc. 6,808,205 455,265 Southern Co. 10,419,310 436,569 Exelon Corp. 9,879,961 310,428 American Electric Power Co. Inc. 5,620,557 297,721 PG&E Corp. 5,507,948 270,440 Sempra Energy 2,669,885 264,158 Public Service Enterprise Group Inc. 5,803,199 227,950 PPL Corp. 7,664,413 225,870 Edison International 3,737,662 207,739 Consolidated Edison Inc. 3,359,831 194,467 Xcel Energy Inc. 5,815,184 187,133 NiSource Inc. 3,640,857 165,987 Eversource Energy 3,644,020 165,475 WEC Energy Group Inc. 3,615,143 162,573 FirstEnergy Corp. 4,841,376 157,587 DTE Energy Co. 2,057,262 153,554 Entergy Corp. 2,059,466 145,192 Ameren Corp. 2,783,618 104,887 AES Corp. 7,828,877 103,811 CMS Energy Corp. 3,166,335 100,816 CenterPoint Energy Inc. 4,935,651 93,926 NRG Energy Inc. 3,825,957 87,538 SCANA Corp. 1,638,744 83,002 Pepco Holdings Inc. 2,898,919 78,097 Pinnacle West Capital Corp. 1,269,993 72,250 AGL Resources Inc. 1,375,287 64,033 TECO Energy Inc. 2,696,054 47,612 5,923,776 Total Common Stocks (Cost $122,086,243) 13 500 Index Fund Market Value Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) Vanguard Market Liquidity Fund, 0.137% 698,544,048 698,544 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Fannie Mae Discount Notes, 0.070%, 7/15/15 3,300 3,300 Federal Home Loan Bank Discount Notes, 0.085%, 7/24/15 15,000 14,999 Federal Home Loan Bank Discount Notes, 0.133%, 7/31/15 25,000 24,999 Total Temporary Cash Investments (Cost $741,840) 741,842 Total Investments (100.2%) (Cost $122,828,083) 209,833,705 Other Assets and Liabilities (-0.2%) Other Assets 551,294 Liabilities 4 (968,826) Net Assets (100%) 209,416,173 At June 30, 2015, net assets consisted of: Amount ($000) Paid-in Capital 125,257,715 Overdistributed Net Investment Income (22,512) Accumulated Net Realized Losses (2,822,420) Unrealized Appreciation (Depreciation) Investment Securities 87,005,622 Futures Contracts (2,232) Net Assets Investor Shares—Net Assets Applicable to 142,745,031 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 787,110,661 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares ETF Shares—Net Assets Applicable to 171,551,171 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— ETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
